Citation Nr: 1136730	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury with residual seizures.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a closed head trauma, including headaches with periods of blurry vision.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008 the Veteran testified at a video conference hearing.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Veterans Law Judge (VLJ) that presided over that hearing is no longer employed by the Board.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2010).

In a May 2011 letter, the Veteran was notified of her right to another hearing and was asked to respond within thirty days of that letter.  The correspondence  indicated that if no reply was received within 30 days it would be assumed that she did not wish to have another hearing.  The Veteran failed to respond within the allotted time.  Therefore, the Board will consider her case on the evidence of record.

In a November 2008 decision, the Board denied service connection for arthritis of both hands and an increased evaluation claim for scar of the left forehead; reopened service connection claims for the bilateral knees; and remanded the issues of service connection for bilateral knees and brain seizures, increased evaluation for PTSD and closed head trauma; and TDIU.  In November 2009, the RO granted service connection for the Veteran's bilateral knee conditions, which represents a full grant of the benefits sought.  As such, the Board will confine its consideration to the issues set forth on the decision title page.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has a seizure disability related to her military service.

2.  Throughout the rating period on appeal, the Veteran's residuals of a closed head trauma have been characterized by headaches with blurry or double vision, subjective complaints of impaired memory, and cognitive impairment.

3.  Throughout the rating period on appeal, the Veteran's PTSD has been characterized by near-continuous depression and panic attacks.

4.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  A seizure disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Prior to October 23, 2008, the criteria for an evaluation in excess of 30 percent for closed head trauma residuals, including headaches with periods of blurry vision, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8100 (2007).

3.  From October 23, 2008, the criteria for an evaluation of 40 percent, but no more, for closed head trauma residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045 (2010).

4.  The criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

5.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a January 2009 communication, and the claim was thereafter readjudicated in a November 2009 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In November 2008, the Board remanded this case for further development.  In compliance with the Board's remand, VA sent the Veteran a January 2009 notice letter that conformed with the requirements of Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  This letter also requested authorization from the Veteran to obtain medical records from Dr. Ross and Holy Family Hospital and instructed the Veteran that she could obtain and submit these records herself if she so preferred.  To date, the record does not contain a completed authorization form or other response from the Veteran; however, the record does contain some records from Dr. Ross dated from March 2004 to November 2004, including an April 2004 electroencephalogram (EEG) performed at the above named hospital.  The Veteran was then scheduled for June 2009 VA examination in conjunction with her seizure claim.  Thus VA has complied with the November 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection: Seizure Disorder

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran's service treatment records do not show a diagnosis of or treatment for a seizure disorder during her military service.  She did report a history of fainting spells at the time of her January 1988 enlistment examination, but no related disability was reported on the corresponding examination.  Her July 1992 report of medical history at the time of separation likewise refers to fainting spells, noting that the Veteran suffers from occasional postural hypotension.  Again, no associated disability was recorded on her examination.  Her service treatment records do show an incident in February 1989 wherein the Veteran fainted and hit her head.  Likewise, as established by the previous grant of service connection for closed head trauma, the Veteran sustained a head injury after a fall in service.  Therefore the in-service injury requirement has been met with regard to the falls listed above.

Direct service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this case, however, there is no medical evidence of a current seizure disability during the pendency of the claim.  The Veteran disputes this and so each of her arguments will be addressed in turn.

The Veteran has argued that she has a seizure disability based on her history of seizures and her continued treatment with an anticonvulsant.  See e.g., Veteran's October 2004 Statement.  As an initial matter, the Board notes that a history of seizures is not akin to a current seizure disability.  In order to qualify as a current disability for the purposes of establishing service connection, the Veteran must have the claimed disability at the time a claim for VA disability compensation is filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed her claim in September 2004.  VA treatment records note that the Veteran had two episodes that may have been seizures, as reflected in December 1999 and March 2000 treatment reports.  Again, such episodes occurred more than four years prior to the claim on appeal.  The Veteran was prescribed an anticonvulsant.  Based on this, and the Veteran's subjective medical history, the VA treatment records since have noted a history of questionable seizures.   

The Veteran underwent a private EEG in April 2004.  The results of that test were normal.  In his September 2004 treatment records, the Veteran's private physician, Dr. Ross, informed the Veteran that there was no indication that she had a definite seizure disorder and her symptoms were nonspecific.  However, he continued to treat her with an anticonvulsant for her headaches.  Moreover, a February 2005 VA treatment record note that, from a review of the private treatment reports, the record did not adequately document epilepsy.  Her December 2005 VA brain and spine examiner also noted that seizure medication had proved useful in treating her severe headaches.  Thus, even resolving doubt in favor of the Veteran and finding that the two episodes noted in December 1999 and March 2000 were, in fact, seizures, these episodes did not occur within the relevant time period and subsequent records do not show a current diagnosis of a seizure disorder.  Furthermore, while the record does show continued treatment with a medication used to prevent seizures, the prescribing physicians have repeatedly said that these medications were being prescribed to treat other disorders.

At her May 2008 hearing, the Veteran testified that the episodes that she considered seizures were not like epileptic seizures, but rather were similar to her headaches.  Hearing Transcript, 57.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, however, the lay statements describing symptoms are specifically found by the medical professionals of record to be insufficient to warrant the sought-after diagnosis.  In his April 2004 treatment records, Dr. Ross, opined that seizures were not likely the basis of her nocturnal symptoms, but rather her symptoms may be attributable to her headaches or her PTSD.  Likewise, the June 2009 VA neurologic examiner found that the Veteran's symptoms and workup of her nocturnal episodes were not consistent with seizures.  In finding that the Veteran's described symptoms do not constitute a seizure disability, the Board stresses that this finding does not question the veracity of the Veteran's statements related to her symptoms, but rather her competency to diagnose a medical condition, particularly in light of the negative findings of the various medical professionals.

Moreover, to the extent that these additional symptoms have been associated with the Veteran's service-connected headaches, they are more appropriately considered below in the discussion concerning the proper evaluation for that disability.  Thus, the current disability requirement has not been met in this case.  In the absence of evidence of a current disability, the claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim of entitlement to service connection for a seizure disability.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of Closed Head Trauma Increased Rating Claim

The Veteran was originally granted service connection for residuals of closed head trauma, with headaches and periods of blurry vision in a February 1997 rating decision.  At that time, she was awarded a 10 percent disability evaluation, effective October 23, 1996.  In a March 1998, this initial evaluation was increased to 30 percent.  The Veteran filed a claim for increased rating in 2004.	

The rating criteria for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The Veteran, through her representative, has requested consideration under this new criteria.  The effective date for these revisions is October 23, 2008, and thus a higher evaluation granted under the amended regulations cannot take effect prior to that date.  See 38 C.F.R. §§  3.114 (a), 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  As such, staged ratings have been contemplated.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following discussion has been divided into the period before the new criteria became effective on October 23, 2008, and the period after.  As explained below, application of the new criteria results in a higher award for the Veteran and so this disability will be evaluated under the new criteria as of its effective date of October 23, 2008.  Thus, this evaluation has been staged.  

The Board also notes that the Veteran has a diagnosed mental disorder, specifically, PTSD.  As such, any emotional and behavioral dysfunction associated with TBI shall be evaluated under 38 C.F.R. § 4.130 in conjunction with that disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Prior to October 23, 2008

Under the pre-amended criteria, brain disease due to trauma productive of purely subjective complaint such as headache, dizziness, insomnia, etc. recognized as symptomatic of brain trauma, were rated as 10 percent, but no more, under diagnostic code 9304 (dementia due to head trauma).  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This rating could not be combined with any other rating for a disability due to head trauma.  Id.  A rating in excess of 10 percent was not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Id.

In this case, the Veteran's existing evaluation is in excess of the 10 percent available for purely subjective symptoms under the pre-amended criteria.  Instead, her residual headaches were evaluated under hyphenated diagnostic code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8100 provides criteria for evaluating migraines.  38 C.F.R. § 4.124a.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In a June 2005 consultative examination report for the Massachusetts Rehabilitation Commission Disability Determination Services, the Veteran's memory appeared to be adequate and she showed some moderate difficulty on serial sevens, suggesting some difficulties with mental control and concentration.  She was found to process quite slowly and to have mild motor planning and visual impairment, although she did not have her glasses at the time of the examination, which the examiner believed would likely affect her performance.  Her mental flexibility was solidly within the average range.  Her memory was generally in the low average to average range.  She was found to have mild cognitive impairment.

In December 2005, the Veteran underwent a VA examination in conjunction with this claim.  At that time, she complained of almost daily headaches that lasted for several hours.  The headaches were described as sharp and shooting, with pressure on the top of the head.  There was also pain over the eyebrows and occasionally in the neck.  Untreated, this pain was as high as 9 out of 10.  The Veteran had no success with over-the-counter pain relievers, but found Tegretol to be temporarily effective.  She reported impaired memory and concentration, and described two episodes she believed were seizures, the last one occurring in 2001.  

Upon physical neurologic examination, the Veteran was found to be alert and fluent.  Her attention and concentration were food.  Visual fields and extraocular movements were full.  There was mild nystagmus on right lateral gaze.  Light touch sensation was slightly increased (hyperesthesia) on the left side of the forehead.  There was no facial weakness and the tongue was protruded at the midline.  The shoulder shrug was strong.  There was no pronator drift, motor power was full in all four extremities.  Fine movements of the hand were performed without difficulty.  There was mild tremor in both hands, left more than right.  There was no truncal unsteadiness.  Her gait was normal and she was able to walk heel to toe without difficulty.  This examiner reviewed electroencephalograms (EEG) from May 2002 and June 2002, noting that the first EEG showed a borderline recording with questionable left temporal sharp wave activity, while the second EEG was normal.  This examiner noted the Veteran's history of headaches and cognitive changes and found posttraumatic headaches and posttraumatic encephalopathy.

At her May 2008 hearing, the Veteran reported headaches with light flashes in her eyes, twitching, double vision, and shooting pain on the sides or back or her head.  She further stated that when these headaches occurred she was "down."  She reported that the longest she was incapacitated with a headache was two hours.  She also associated the episodes she refers to as seizures with her headaches.

Based on the above, during the period in question, the Veteran's chronic headaches most nearly approximate the criteria for a 30 percent evaluation.   The record shows that, during the appeals period, the Veteran has not sought treatment for her chronic headaches beyond renewing her prescription medications, as discussed above in the context of her seizure claim.  The Veteran's headaches occur frequently, with severe pain, affects on her vision, and twitching.  While the term "prostrating attacks" is not defined, the Board finds that her frequent headaches and occasional nocturnal episodes are commensurate with characteristic prostrating attacks occurring on average of once per month, as reflected in the currently assigned 30 percent rating.  However, her symptoms do not satisfy the requirements for a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  While her headaches occur frequently, there is no indication that these headaches have resulting in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by that regulation.  See id.  Based on her testimony, the longest she has been "down" with a headache is two hours, which is not a particularly prolonged period.  Furthermore, the Veteran has shown that she is able to economically adapt to her symptoms in that she has been employed full time.  Thus, the criteria for an evaluation in excess of 30 percent prior to October 23, 2008, has not been met.

After October 23, 2008

As of October 23, 2008, the Veteran's closed head trauma residuals are evaluated under revised Diagnostic Code 8045.  Revised Diagnostic Code 8045 indicates that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the rater is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045, Note (1) (effective October 23, 2008).

While the Veteran's chronic headaches have occasionally been referred to as migraines by the medical evidence of record and were previously evaluated under the criteria for migraine headaches, the bulk of the medical evidence does not establish migraine headaches.  Therefore the requirement that any residual with a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, does not apply for this disability, as the distinct diagnosis of migraines is not found.  See 38 C.F.R. § 4.124a.

Again, the date of this stage of the Veteran's evaluation is based on the effective date of new regulations and not a change in symptoms.  Therefore, her headache symptoms are presumed to be consistent with those described above.  No evidence directly addresses the headache claim since the new regulations came into effect.

In June 2009, the Veteran underwent a VA neurological examination.  At that time, the Veteran reported "brain seizures" occurring once or twice a week that consisted of twitching and involuntary muscle spasms at night and sensations in her head.  These symptoms had never progressed to a grand mal seizure and only once, historically, had resulted in loss of consciousness.  As noted previously, the examiner did not find this description to be consistent with a seizure disability.  The Veteran denied urinary incontinence and tongue biting.   

Objectively, the Veteran was awake and alert, and exhibited normal recent and remote memory.  Her attention and concentration were normal, as was her speech.  Her affect was pleasant, but mildly anxious.  Cranial nerves 2-12 were intact and symmetrical, other than mild hyperesthesia left fifth cranial nerve consistent with right.  Motor examination found normal tone and bulk, full (5/5) power in proximal and  distal muscles of all four extremities.  Her coordination was normal.  Light touch sensation was intact in all four extremities.  Reflexes were 2/4 in upper and lower extremities except ankle jerks which were absent bilaterally.  Her gait was normal, including tandem gait.

Based on the above, the Veteran's residuals of traumatic brain injury most nearly approximate the criteria for a 40 percent evaluation as of the effective date of the new regulation on October 23, 2008.  There is no evidence of impaired judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness.  The neurobehavioral effects of her TBI and her frequent anxiety have not been distinguished from the symptoms of her separately service connected PTSD and have been considered in determining the appropriate rating for that disability.  As such, consideration of these symptoms again under Diagnostic Code 8045 would constitute impermissible pyramiding here.  See 38 C.F.R. § 4.114.  

The Veteran's memory, attention, concentration, and executive functions are impaired in that she reports some memory loss and there is objective evidence of cognitive impairment, specifically her noted difficulties with math.  The June 2005 consultative examination report indicated moderate difficulty with serial sevens and noted that she processed information quite slowly.  However, that same report concluded that overall she had only mild  cognitive impairment.  Thus, the record demonstrates mild impairment as to this facet, which qualifies as level 2 impairment.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Veteran's subjective symptoms are daily headaches with accompanying vision problems.  She has not reported three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  While the two manifestations she describes are listed as examples of the type of symptoms that may result in moderate interference, she has not complained of a third symptom that is not already attributed to her PTSD.  Thus, her symptoms are not sufficient to qualify as level 1 impairment of this facet.  See id.  Thus, the highest level of impairment for any facet is level 2, which is the equivalent of a 40 percent disability evaluation.  Id.  Thus, under the revised criteria, the Veteran's symptoms warrant a 40 percent evaluation.  Therefore, entitlement to an increase evaluation of 40 percent, but not more, is warranted as of October 23, 2008.  Again this exceeds the rating that would be available under the pre-amended criteria.

PTSD Increased Rating Claim

The Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) in a February 1997 rating decision.  At that time, she was awarded a 30 percent disability evaluation, effective October 23, 1996.  In a January 2001 rating decision, this evaluation was increased to 50 percent, effective November 13, 2000.  The Veteran filed a claim for increased rating in September 2004.

In order to warrant the next higher evaluation of 70 percent, the Veteran's PTSD must be characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As indicated in VA records dated in September 2004, the Veteran was taking Celexa and was attending weekly counseling treatment since June of that year.  Much of the VA records note frequent panic or anxiety attacks and a tendency to become tearful during her treatment.

At the time of her September 2004 visit, the Veteran complained of depressed mood, poor concentration, excessive irritability, and intermittently disrupted sleep.  Upon mental status examination, she was found to be fully alert and well-oriented times three.  She was neatly and casually dressed.  Her affect was anxious and depressed.  The rate and flow of her speech was normal.  There was no evidence of psychosis.  She denied suicidal and homicidal ideation.  While a rating on the Global Assessment of Functioning (GAF) scale is not dispositive, it is intended to quantify the severity of all of the Veteran's psychiatric impairments.  At the time of this examination, the Veteran was assigned a GAF score of 45, which indicated serious symptoms in social and occupational functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

VA treatment records dated in January 2005 note that the Veteran was fully alert and well-oriented times three.  She was neatly and casually dressed.  Her affect was somewhat less anxious and moderately depressed.  The rate of flow of her speech was normal.  There was no evidence of psychosis.  She denied suicidal and homicidal ideation.  Records from March 2005, during what the Veteran described as a bad day, showed sad mood with corresponding affect.  Her thought process was scattered and she stated that it was hard to stay focused.  She denied active suicidal or homicidal ideation.

In additional VA treatment records from March 2005, the Veteran stated that her concentration had improved, she felt less irritable, she was sleeping better, and the frequency of her anxiety attacks had decreased from her previous reports of daily attacks.  She was alert and well-oriented times three.  She was neatly and casually dressed.  Her affect was euthymic.  The rate of flow of her speech was normal.  There was no evidence of psychosis.  She denied suicidal and homicidal ideation.  She was assigned a GAF score of 45.

Another record from March 2005 notes an incident wherein the Veteran sought counseling after her son's minor injury at school triggered her PTSD symptoms in that she overreacted, told him that she fell once and has never been right since, became tearful, and developed a headache.

In a June 2005 consultative examination report for the Massachusetts Rehabilitation Commission Disability Determination Services, the Veteran was described as having a generally clear thought process, with no indication of hallucinations or delusional thought, but she was clearly depressed.  Her physical posture and gait appeared to be within normal range.  Her memory appeared to be adequate and she only showed some moderate difficulty on serial sevens, which suggested some difficulties in mental control and concentration.  She was appropriately dressed and had driven herself to the appointment.  This examiner noted that the Veteran reported exacerbated PTSD symptoms approximately one year prior, due to her continued inability to pass her college math courses.  She was found to have PTSD.

In December 2005, the Veteran underwent a VA examination in conjunction with this claim.  At that time, she complained of nightmares, flashbacks, changed sleeping habits, altered behavior, apathy, anxiety, and other uncontrollable emotions.  She reported an incident at work involving one participant attacking another, which triggered PTSD symptoms, causing her to seek VA inpatient treatment for two weeks.  Her mental status examination revealed appropriate, but depressed affect.  The examiner noted that the Veteran's affect was that of an individual who was quite anxious and who experienced intense emotional flooding and high levels of emotional lability.  Her speech was fluent and goal-oriented.  Her motor activity was somewhat agitated.  There was no evidence of a thought disorder, no delusions, no disorganized thinking, and no hallucinations.  She did not report suicidal or homicidal ideation.  Her judgment was good.  She was assigned a GAF score of 50.  

At her May 2008 hearing, the Veteran testified that she refused psychiatric medication and professional treatment.  She reported symptoms of depression, trouble sleeping, distrust, problems with authority, memory trouble, and foreshortened future.  She denied suicidal and homicidal thoughts.

Based on the above, the Board concludes that the preponderance of the evidence is in favor of a 70 percent rating, but no more, for the Veteran's PTSD.  The PTSD has been characterized by sleep disturbances, depression, and anxiety.  The frequency of the Veteran's panic attacks was noted to be at least daily at one point during the appeals period.  While that seemed to have lessened with treatment, the Board notes that most of her treatment records refer to the Veteran's anxiety and/or her depression such that there is no record without reference to one of these symptoms.  Resolving doubt in the Veteran's favor, the Board finds these symptoms to most nearly approximate the criteria for a 70 percent evaluation in that they show occupational and social impairment with deficiencies in most areas, specifically, the evidence shows near-continuous panic or depression affecting her ability to function independently, appropriately and effectively.  See 38 C.F.R. § 4.130, DC 9411.  

While a 70 percent rating is found to be warranted, assignment of the next-higher 100 percent evaluation is not.  Indeed, the Veteran has consistently been appropriately groomed and fully oriented.  She has denied suicidal and homicidal ideations throughout the course of this appeals period.  There is no indication on the record that her thought process is impaired.  Moreover, the evidence fails to show any symptoms resulting in total occupational and social impairment, and her GAF scores further fail to signify such level of impairment.  Therefore, the criteria for the next higher evaluation of 100 percent have not been satisfied.  As such, the Board determines that the preponderance of the evidence is in favor of the assignment of a 70 percent, but no more, initial rating for the Veteran's PTSD.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time during the pendency of this claim has the Veteran's PTSD warranted an evaluation in excess of 70 percent.  See Fenderson, 12 Vet. App. at 126.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU Claim

The Veteran filed a claim for TDIU in September 2004 by asserting that her service connected disabilities, particularly her PTSD, rendered her unable to follow any kind of substantially gainful employment.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In this case, the Veteran's service-connected disabilities have resulted in a combined disability evaluation of 70 percent since November 13, 2000, with the disability evaluation for her PTSD alone being in excess of 40 percent.  Therefore, throughout entire time period since her September 2004 claim she has met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

The issue then becomes whether the Veteran is unemployable due to her service- connected disabilities.  In this case, the record shows that the Veteran was unemployed from approximately July 2004 to December 2005.  Outside of this time period, the record indicates that the Veteran was, and is, in fact employed.  Specifically, the record shows that the Veteran worked as an outreach counselor at the Vet Center until July 2004.  The record then shows that she returned to work full time in December 2005 as a computer analyst.  In a May 2006 letter, the Veteran was informed by her VA employment specialist that she had completed her Vocational Rehabilitation and Employment program and was deemed rehabilitated.  The rationale behind the decision was that the Veteran had maintained employment as a computer analyst for at least 60 days.  She did not appeal this decision.  

At her May 2008 hearing, the Veteran and her representative argued that the May 2006 letter was incorrect because the Veteran did not earn her degree, due to her inability to complete the mathematics requirement and the commonwealth department of education's unwillingness to waive that requirement.  See May 2008 Hearing Transcript, 42; see also May 2005 Report of Contact.  However, the May 2006 letter does not imply that the Veteran earned a degree, but rather that she had obtained and maintained employment.  The Board also notes the Veteran's testimony that her employer deemed her work performance average and in need of improvement.  May 2008 Hearing Transcript, 43.  Despite the Veteran's concerns, statements made during her June 2009 VA examination indicate that the Veteran has maintained this employment.  The Board notes that the Veteran's prior employment at the Vet Center and her current employment as a computer analyst are substantially gainful employment.  Thus, the Veteran's full-time employment in such a capacity is evidence of her employability.  

The remaining question is whether the Veteran's period of unemployment between July 2004 and December 2005 represents or contains a period of unemployability for with a temporary TDIU may be assigned.  At the onset, the Board notes that the fact that the Veteran was unemployed during this time period is not enough to warrant TDIU, as a high disability rating in itself is a recognition that her disabilities make it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus the Board reiterates that the question at issue is whether the record shows that the Veteran was unemployable during this time period.

On her September 2004 TDIU application, the Veteran indicated that she left her job as an outreach counselor at the Vet Center due to her disability.  In her statement accompanying her claim, she explained that she quit her job in July 2004 after her employers failed to address her concerns that she was being targeted by a patient.  In later correspondence, the Veteran states that this incident with a patient caused a flare-up of her PTSD symptoms and so she sought treatment.  The record indicates that she began weekly VA therapy sessions in or around June 2004.  VA treatment records note that the Veteran sought VA treatment for her PTSD in June 2004.  While these records note that the Veteran was unemployed, they do not address the issue of her unemployability.  Additionally, the Veteran unsuccessfully sought Social Security Administration disability benefits during this time frame.  In a July 2005 mental functional capacity assessment, the examiner physician found moderate limitations in the Veteran's abilities to carry out detailed instructions; maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; accept instructions and respond appropriately to criticism from supervisors; respond appropriately to changes in the work setting; and travel in unfamiliar places or use public transportation.  No significant limitation was found regarding the other 13 abilities listed.  This physician listed types of employment settings that would accommodate the Veteran's limitations.  He did not find her unemployable.  The Veteran's functional limitations were described as mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  In a July 2005 decision, the Social Security Administration (SSA) determined that the Veteran was not entitled to disability benefits.  

In sum, the record does not support a finding of unemployability from July 2004 to December 2005.  At no time was the Veteran noted to be unemployable.  Based on her statements, the Veteran's unemployment was due to her decision to quit a job at which she felt threatened by another person.  While fear for one's safety is a legitimate reason to leave a job, this is not the same as being unable to stay at that job due to a disability.   Moreover, there is no indication in the record that would suggest this fear was merely an exaggerated symptom of the Veteran's PTSD.  Based on the record, this threatening patient made remaining at her job untenable, which apparently caused the Veteran to quit and encouraged her to return to treatment.  However, neither of these changes is tantamount to evidence of unemployability.  Submission for extraschedular consideration of entitlement to TDIU is therefore not appropriate in this case.

For the foregoing reasons, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for seizure disability is denied.

Prior to October 23, 2008, an evaluation in excess of 30 percent for residuals of a closed head trauma is denied.

As of October 23, 2008, entitlement to an evaluation of 40 percent, but no more, for residuals of a closed head trauma is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an evaluation of 70 percent, but no more, for PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


